            Case 3:20-cv-00244-RCJ-WGC Document 5 Filed 09/21/20 Page 1 of 3



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     MICHAEL WHITFIELD,                              )   Case No.: 3:20-CV-00244-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 4)
                                                     )
13
     CHRISTINA SENIOR, et al.,                       )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 4 1) entered on August 19, 2020, recommending that the Court grant
19

20   Plaintiff’s Application to Proceed In Forma Pauperis (ECF No. 3). No objection to the Report

21   and Recommendation has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
            Case 3:20-cv-00244-RCJ-WGC Document 5 Filed 09/21/20 Page 2 of 3



 1          IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 4) is ADOPTED and ACCEPTED.
 3
            IT IS FURTHER ORDERED that Plaintiff’s IFP Application (ECF No. 3) is
 4

 5
     GRANTED. Plaintiff is permitted to maintain this action without prepaying the filing fee or

 6   giving security therefor. This order granting IFP status does not extend to the issuance of
 7   subpoenas at government expense.
 8

 9          IT IS FURTHER ORDERED that the Clerk of the Court shall file the Complaint (ECF
10
     No. 1-1).
11

12          IT IS FURTHER ORDERED that the defamation (libel and slander) claims in his first
13
     and second causes of action are DISMISSED WITH PREJUDICE.
14
            IT IS FURTHER ORDERED the IIED and fraudulent misrepresentation claims are
15
     DISMISSED WITH LEAVE TO AMEND.
16

17          IT IS FURTHER ORDERED Plaintiff shall file his amended complaint within 30

18   DAYS of entry of this order correcting the deficiencies noted in the Report and
19
     Recommendation. The amended complaint must be complete in and of itself without referring or
20
     incorporating by reference any previous complaint. Any allegations, parties, or requests for relief
21

22   from a prior complaint that are not carried forwarded in the amended complaint will no longer be

23   before the court. Plaintiff shall clearly title the amended pleading as “AMENDED
24
     COMPLAINT.”
25
     ///
26
     ///
27

28   ///



                                                          2
           Case 3:20-cv-00244-RCJ-WGC Document 5 Filed 09/21/20 Page 3 of 3



 1          IT IS FURTHER ORDERED if Plaintiff fails to file an amended complaint within the
 2
     30 days from entry of this order, the action will be dismissed.
 3

 4          IT IS SO ORDERED.
 5
                                                     Dated this 21st day of September, 2020.
 6

 7

 8
                                                     ROBERT C. JONES
 9                                                   United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                                        3
